Citation Nr: 1228298	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied service connection for bladder cancer, blurry vision and arthritis with joint pain.  The RO also determined that previously denied claims of service connection for nervous condition, residuals of a left shoulder injury, residuals of a head injury and bilateral hearing loss remained denied because new and material evidence had not been received to reopen these previously denied claims.

In February 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The case came before the Board again in April 2010.  At that time, the Board denied a claim of service connection for arthritis and joint pain of multiple joints, other than the lumbar spine.  

In an effort to simplify matters, and to manage the Veteran's claims in a light most beneficial to him, and to comport with his intentions, the issue of entitlement to service connection for a low back disability, once considered as part and parcel of the issue of entitlement to service connection for arthritis and joint pain of multiple joints, was separated from the broader issue of entitlement to service connection for arthritis and joint pain of multiple joints, as noted in the Board's April 2010 decision/remand.  That issue was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development of the record.

Upon completion of the requested development, the case was returned to the Board.  In a January 2011 decision, the Board denied the Veteran's claim of service connection for a disability of the lumbar spine.  

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In September 2011, while his claim was pending at the Court, the Secretary of VA and the Veteran, via his counsel (the parties) filed a Joint Motion to vacate the Board's January 2011 decision and remand the matter back to the Board for compliance with the directives set forth in the joint motion.  

In October 2011, the Court signed an Order granting the Joint Motion to vacate the January 2011 Board decision, and the case was sent back to the Board on remand.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Regarding the low back, a December 1969 service treatment record (STR) notes complaints of low back pain since September, when the Veteran was admitted to the urology clinic and passed two small pin head sized stones.  On examination, the Veteran had spasm of the left lumbar paraspinous musculature and had been treated (unsuccessfully) for acute myositis.  A lumbosacral spine series revealed schmorl's node superior end plate of L2 with slight disc space narrowing at L1-2.  

A January 1970 STR notes continued low back pain, despite treatment with muscle relaxants, exercise, and heat treatments.  X-rays in January 1970 revealed no evidence of compression or nerve irritation.  Another January 1970 STRs notes chronic back strain due to "boney" [sic] defect in January 1970.  

The next report of low back pain comes from private outpatient and hospital records dated in 1984.  These records show that the Veteran was treated for complaints of back pain in March 1984 and then again in October 1984 at the Emergency Room for low back pain ongoing for a week or two.  No prior history of chronic back pain since military service was reported at that time.  

The Veteran was afforded a series of VA examinations in September 1988 in conjunction with his original claim of service connection received in April 1988.  At the neurology examination, the Veteran reported low back pain that came and went and that sometimes radiated into his right lower extremity.  It was not accompanied by loss of sensation or other neurologic symptoms.  

On motor examination, muscle tone and strength were normal with no atrophy or fasciculation and there were no abnormal movements detectable.  Sensory examination was intact in all four extremities to all modalities.  Coordination, gait, station, and Romberg were normal.  Deep tendon reflexes were all one to two plus and symmetrical and he had no pathologic reflexes or clonus.  The Veteran's straight leg raising tests and ambulation were normal.  He could stand on toes and heels with no difficulty.  The impression was normal neurologic examination in an individual with headaches and low back pain, with the latter sounding mostly non-neurogenic in nature.  

At the orthopedic examination in September 1988, the Veteran reported that he developed a back ache during service in DaNang without any specific injury.  On examination, leg lengths were essentially equal, but the left calf and thigh were one-half inch smaller than the right.  Reflexes were all depressed, with reinforcement to get a one plus response.  No sensory or motor pattern was apparent.  Hip and knee flexion and complete straight leg raising was said to hurt into the back especially from the right side but the hips had essentially symmetrical range of motion.  "Ober's" hurt to the right hip and thigh, "Ely's" was negative for referral, there was no localized tenderness along the spine and there was no sciatic notch tenderness.  The impression was recurrent low back strains and suggestion of mild irritation but the examiner could not localize it - suspected traumatic osteoarthritis.  X-rays of the lumbosacral spine revealed satisfactory alignment of the vertebral bodies.  Intervertebral disc spaces and pedicles were unremarkable.  There were, however, minimal anterior and lateral degenerative spurs demonstrated at several levels.  There were no other significant abnormalities seen with regard to the spine.  

The Veteran testified during a hearing before a decision review officer in October 2005 that the stress and strain of military service in a combat environment resulted in a number of disabilities.

VA outpatient treatment records from July 2006 through January 2007 show monthly treatment for low back pain with lumbar fact injections.  The impression was lumbar stenosis, lumbar radiculitis/radiculopathy, lumbar facet arthropathy, and bilateral sacroiliac pain syndrome.  

During a hearing with the undersigned in February 2007, the Veteran reported that he injured his back in Vietnam when he fell down a hill.  He reported that he was treated for three to four days at the NAS hospital.  He was told that he strained his back.  He reported that he was not treated after discharge until approximately 1989 when he had good insurance.  

At a VA examination in November 2007, the Veteran reported that he had low back pain in service, which was treated conservatively for a few days, and that he has had problem with his back ever since.  He stated that he now has low back pain that radiates down both hips with occasional numbness involving the entire portion of both legs.  The Veteran reported a history of falls with unsteadiness.  He denied any back surgery.  X-rays revealed some degenerative changes with narrowing of the disk spaces and L5-S1 and L4-5, with anterior and posterior spurring on the margins of the vertebrae, particularly L4.  Magnetic resonance imaging (MRI) revealed spinal stenosis at the L4-L5 disk space with some impingement on the nerve root at this level.  Impression was degenerative arthroses of lumbar spine with spinal stenosis at L4-5.  

The examiner reviewed the Veteran's claims file and noted that the Veteran was treated for lumbar strain while on active duty.  The examiner also noted that the Veteran worked in construction for many years following discharge from service.  The examiner specifically noted that the STRs indicated negative findings and negative x-rays at the time of the in-service back treatment.  For that reason, the examiner opined that the Veteran's present condition was not related to any in-service condition.  Rather, the examiner opined that it was much more likely that the present back condition was due to doing heavy construction work for many years.  

As the Board pointed out in the April 2010 remand, the November 2007 VA examination was inadequate because the examiner's opinion (1) did not take into account the possible genetic defect noted in service; and, (2) the examiner assumed that the Veteran's post-service occupation involved "heavy" construction work for many years.  

As previously noted, records from 1969 and 1970 revealed schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2; and, chronic back strain due to "boney" defect.  The examiner in November 2007 found no nexus between the current disability and the in-service complaints of back pain, but did not consider whether the Veteran had an underlying bone defect.

Under applicable laws and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9.  Service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing condition during service by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  However, this question was not addressed in the November 2007 examination.  

Furthermore, the examiner's opinion relied on the notion that the Veteran's post-service occupation of heavy construction led to his current back disability; however, there was nothing in the record at the time of the April 2010 remand to suggest that the Veteran's occupation involved heavy manual labor.  By its very nature, one would expect a career in the construction business to include manual labor, and it is certainly possible that the Veteran's career was physical in nature; however, the November 2007 opinion is provided with the assumption that the Veteran's occupation included "heavy construction" without any actual evidence of the type of construction the Veteran was involved with during his post-service years leading up to his initial claim in 1988 and thereafter.  

Accordingly, the case was returned to the RO for another VA examination.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A subsequent VA examination was provided in June 2010.  The examiner specifically indicated a review of the claims file, and the Board's April 2010 remand in particular.  The examiner's review was evident given his extensive summary of the contents of the Veteran's claims file, including STR's, post-service treatment records and the November 2007 VA examination report.  Regarding the STR's, the Veteran reported that he did not recall suffering any particular injury to his low back in service, but that he had been told that the pain was due to his left kidney.  The Veteran reportedly underwent a nephrectomy at some point in the late 1970's, but reported that his back pain persisted nonetheless.  The Veteran also reported that his last steady employment was in 1974 as a welder.  He reportedly worked off and on at different jobs over the years since that time, but had difficulty holding a job secondary to his back problems.  There was no indication that his work involved heavy lifting.  

The examiner referenced a February 2003 x-ray report that revealed degenerative changes and anterior spur formation throughout the lumbar spine.  Additionally, the examiner referenced the following documents:  A neurosurgery consult from December 2005 noting that the Veteran's degenerative changes could explain his pain; a magnetic resonance imaging (MRI) report from January 2006 noting
multilevel degenerative disc disease and facet arthrosis; and, a July 2006 pain consult note noting a history of back pain for several years.  

X-rays of the lumbar spine revealed degenerative and hypertrophic changes, slightly more pronounced than in 2005.  The examiner's impression was multilevel lumbar disc disease and facet arthrosis.  The examiner stated that he made an "extensive review of the records."  The examiner specifically noted the existence of the in-service x-ray which mentioned the Schmorl's node (which later was apparently referred to as a "boney defect").  However, the examiner also pointed out that on the remainder of his imaging exams through the years, he did not see any mention of any Schmorl's node or "boney defects."  The examiner agreed with the notation of the neurosurgeon in the claims file, "I think that his pain is likely due to degenerative changes."  The examiner noted that the Veteran did, in fact, have extensive degenerative changes throughout the spine, but that it was unlikely that the Veteran had any degenerative changes at the time of his service discharge at age 22.  Therefore, the examiner stated that he was unable to provide a nexus between any of the Veteran's low back complaints in the service and his present condition.  The examiner could find no evidence of a pre-existing congenital defect or superimposed injury or disease in service that resulting in disability.  

Based on the above medical findings, the Board denied the Veteran's claim in a January 2011 decision.  The Board reasoned that the Veteran did not enter service with a pre-existing disability because his entrance examination showed that the spine was assessed as normal and the June 2010 VA examiner opined that there was no evidence of a pre-existing congenital defect in service.  

However, in the Joint Motion, the parties agreed that the Board did not ensure compliance with its April 2010 remand instructions.  More specifically, the Joint Motion essentially determined that the opinion of the June 2010 examiner was inadequate because it was not accompanied by a complete and sound rationale.  According to the parties, "Although the examiner does address Appellant's diagnosis of Schmorl's node in service, he does not indicate, with sound reasoning, whether this condition did or did not constitute a preexisting congenital defect."  Additionally, the parties also noted that, "While the examiner noted the findings of Schmorl's node and boney defect in service, he did not explain why that would not be related to Appellant's current disability."  

As noted above, the December 1969 STR noted that the Veteran's lumbosacral spine series revealed Schmorl's node superior end place of L2 with slight disc space narrowing at L1-2.  Additionally, a January 1970 STR instructs on heavy lifting because of "[c]hronic back strain due to boney defect."

The examiner in June 2010 responded to the Board's question as to whether there was any pre-existing Schmorl's node or boney defect by essentially stating that there were no other records to support those initial in-service findings.  He did not specifically state, however, whether he disagreed with those findings, or whether he thought those findings were inaccurate when weighed against the other evidence of record.  As such, the June 2010 examination is not adequate for the purpose for which it was administered.  

Moreover, regardless of whether or not the Schmorl's node or boney defect did, or didn't actually exist at the time of service, this fact alone should not be outcome determinative.  The Veteran had complaints of back pain in service, and the examiner was asked to opine as to whether those complaints were related to any current disability.  

Accordingly, the case must be returned to the RO for another VA examination.  VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Since the claims file is being returned it should also be updated to include recent relevant VA treatment records dating from July 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, Social Security Administration (SSA) data reveals that the Veteran is in receipt of disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records pertinent to the claim on appeal dated since January 2011. 

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  After completion of #1 above, schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of the low back disability.  All indicated tests, including X-ray (CT and/or MRI scans if necessary) must be conducted.  In particular, these tests should be conducted to determine whether the Veteran has a Schmorl's node or bony defect that may have been present before and/or during service.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should review the service treatment records, particularly those noting a "boney defect" in 1970 and schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2.  

* The examiner should explain whether the schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2, diagnosed in service, is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

* If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  In that regard, the Veteran's service treatment records reflect a diagnosis of chronic back strain.  Please provide a complete explanation for the opinion.

* If it is a disease, congenital or acquired, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2 pre-existed active service.  Please provide a complete explanation for the opinion.

* If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the schmorl's node at the superior end plate of L2 with slight disc space narrowing at L1-2 WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  Please provide a complete explanation for the opinion.

* If any responses above are negative, provide an opinion as to whether each current spine disability at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, to include consideration of whether any current disability is a progression of the chronic back strain diagnosed in service.  Please provide a complete explanation for the opinion.

4.  Following completion of the development requested, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


